Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 1 of 20 PageID: 2590



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 TYSHEIM MURPHY,
                                                  Civil Action
                   Petitioner,                 No. 17-2960 (NLH)

      v.
                                                     OPINION
 THE ATTORNEY GENERAL OF
 THE STATE OF NEW JERSEY,
 et al.,

                   Respondents.



APPEARANCES:

Tysheim Murphy
668462/719455C
East Jersey State Prison
1100 Woodbridge Rd.
Rahway, NJ 07065

     Petitioner pro se

John J. Santoliquido, Esq.
Atlantic County Prosecutor’s Office
4997 Unami Boulevard
Mays Landing, New Jersey 08330
     Attorney for Respondent John Cunningham


HILLMAN, District Judge

I.   INTRODUCTION

     Tysheim Murphy, a state prisoner confined at East Jersey

State Prison, is proceeding on a second amended petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254.            ECF No. 7.

As part of that petition, he seeks an evidentiary hearing on one
    Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 2 of 20 PageID: 2591



of his claims of ineffective assistance of counsel.              ECF No. 36.

For the reasons stated herein, the Court will deny the motion

for an evidentiary hearing.

II.      BACKGROUND

         The facts of this case were recounted below and this Court,

affording the state court’s factual determinations the

appropriate deference, 28 U.S.C. § 2254(e)(1), reproduces the

recitation of the facts as set forth by the Honorable Bernard

DeLury, Jr., J.S.C., in his opinion denying Petitioner’s first

post-conviction relief (“PCR”) petition:

         On February 3, 2007, the victim, Nyjua Kemp, while
         driving home to Bridgeton, NJ after a night at the
         casinos in Atlantic City, received a “chirp” from an
         acquaintance, “Amy,” 1 whom he met inadvertently on a
         single occasion at a convenience store near their home.
         Ms. Curran stated that she was also in Atlantic City and
         requested a ride. After a bit of confusion as to her
         location, the victim eventually met her outside of the
         Tropicana Casino where she was accompanied by two other
         women. When the victim arrived, he picked up Ms. Curran
         only and she provided him with directions to her sister’s
         apartment. During their drive, Ms. Curran made a phone
         call and said that she was on her way, along with the
         victim. After arriving at Ms. Curran’s apartment, the
         victim accompanied her upstairs.      Upon entering, the
         apartment appeared unlocked and empty with a bottle of
         liquor and some cigars on a table. Ms. Curran locked
         the door behind them and stated that her sister would be
         home soon.    The victim felt uneasy and said that he
         intended not to stay but merely wanted to use the
         restroom before leaving. Ms. Curran then approached the
         bathroom door and two men emerged, the Petitioner and
         Mr. Raheem Hayes. The Petitioner brandished a gun and

1 “Per the State, ‘Amy’ is Amy Curran.” ECF No. 28-29 at 2 n.2.
She is also referred to as “Amy Scott” in some portions of the
record.


                                        2
    Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 3 of 20 PageID: 2592



         ordered the victim to put his hands up while Mr. Hayes
         extracted the victim’s money, car keys and cell phone.
         One of the men then slapped Ms. Curran and took her money
         as well. 2   Mr. Hayes then tied a shoelace from the
         victim’s boots around the victim’s hands, binding his
         wrists. The Petitioner then announced they were going
         for a ride. Ms. Curran stayed behind in the apartment
         as the three men left.

         The two men forced the victim into his car, at gunpoint,
         while the Petitioner drove the vehicle. A few minutes
         later, they ordered him to exit his vehicle. The victim
         immediately complied.    The victim, then, remembering
         that they had passed a police officer during their short
         drive, found Officer Kien Nhan, and reported the
         incident. As Officer Nhan and the victim were conversing
         with one another, the victim recognized one of the
         perpetrators from across the street.    The suspect was
         detained and later identified as the Petitioner. During
         a pat-down of the Petitioner, two cell phones were
         recovered, one belonging to the victim.     The victim’s
         phone was subsequently returned to him at the scene.
         The police soon thereafter apprehended the Petitioner’s
         co-defendant, Mr. Hayes in a convenience store, where
         they also found the handgun described by the victim
         laying on a shelf.

ECF No. 28-29 at 2.

         An Atlantic County Grand Jury indicted Petitioner for

conspiracy to commit robbery, N.J.S.A. §§ 2C:5-2, 2C:15-1 (Count

1); first-degree robbery, N.J.S.A. § 2C:15-1 (Count 2); second-

degree robbery, N.J.S.A. § 2C:15-1 (Count 3); third-degree

unlawful possession of a handgun, N.J.S.A. § 2C:39-5b (Count 4);

second-degree possession of a handgun for unlawful purposes,

N.J.S.A. § 2C:39-4 (Count 5); fourth-degree aggravated assault,




2 “The victim stated that the assault on Amy appeared to be
staged.” ECF No. 28-29 at 2 n.3.


                                        3
    Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 4 of 20 PageID: 2593



N.J.S.A. 2C:12-lb(4) (Count 6); third-degree terroristic

threats, N.J.S.A. 2C:l2-3b (Count 7); second-degree conspiracy

to commit carjacking, N.J.S.A. §§ 2C:5-2, 2C:15-2 (Count 8);

first-degree carjacking, N.J.S.A. § 2C:15-2a(2) (Count 9);

second-degree conspiracy to commit kidnapping, N.J.S.A. §§ 2C:5-

2, 2C:l3-1 (Count 10); second-degree kidnapping, N.J.S.A. §

2C:13-1b (Count 11); and third-degree possession of a weapon by

a convicted person, N.J.S.A. §          2C:39-7 (Count 13). 3     ECF No. 28-

3.     Petitioner moved to sever his trial from his co-defendant’s,

but the trial court denied the motion.            ECF No. 28-3.

“[P]etitioner was convicted by a jury on Counts 1 through 7, and

on Count 11 as amended to criminal restraint; the jury found

petitioner not guilty on Counts 8, 9, and 10.             Petitioner

submitted Count 13 to the judge, who found him guilty.”               ECF No.

28 at 3.

         On October 22, 2010, the trial court sentenced Petitioner

to a total term of 38 years imprisonment.            ECF No. 28-4.

Petitioner appealed, and the Appellate Division affirmed the

convictions but remanded for resentencing.             State v. Murphy, No.

A-4420-10, 2012 WL 1697392 (N.J. Super. Ct. App. Div. May 16,

2012).      The New Jersey Supreme Court denied certification on

November 9, 2012.        State v. Murphy, 56 A.3d 394 (N.J. 2012).          On




3    Count 12 was only issued against co-defendant Hayes.


                                        4
    Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 5 of 20 PageID: 2594



remand, the trial court again sentenced Petitioner to 38 years.

ECF No. 28-4.       The Appellate Division affirmed the new sentence.

ECF No. 28-22.

         Petitioner filed a motion for post-conviction relief

(“PCR”) on December 20, 2012, which was supplemented by his

appointed counsel on March 20, 2014.           ECF No. 28-26.     The PCR

court held oral argument on May 13, 2014 and later denied the

petition without an evidentiary hearing.            ECF No. 28-29. 4    The

Appellate Division affirmed, State v. Murphy, No. A-0807-14,

2016 WL 6872984 (N.J. Super. Ct. App. Div. Nov. 22, 2016) (per

curiam), and the New Jersey Supreme Court denied certification,

State v. Murphy, 166 A.3d 237 (N.J. 2017).             Petitioner filed two

more unsuccessful PCR motions but did not appeal either denial.

ECF Nos. 28-39, 28-42.

III. ANALYSIS

         In Ground Eight of the second amended petition, Petitioner

alleges “[t]he defendant was denied the effective assistance of

counsel when defense counsel misled the defendant with regards

to the use of Amy Curran as a defense witness thereby depriving

him of the right to making an informed decision about avoiding

an extended term and accepting a comparatively lenient plea




4    The State did not provide a transcript of the PCR Hearing.


                                        5
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 6 of 20 PageID: 2595



agreement.”   This claim was rejected on the merits by the PCR

court and by the Appellate Division.

A.   Standard of Review

     “Defendants have a Sixth Amendment right to counsel, a

right that extends to the plea-bargaining process.          During plea

negotiations defendants are ‘entitled to the effective

assistance of competent counsel.’”       Lafler v. Cooper, 566 U.S.

156, 162 (2012) (quoting McMann v. Richardson, 397 U.S. 759, 771

(1970)).   “A claim that counsel’s assistance was so defective as

to require reversal of a conviction has two components, both of

which must be satisfied.”      Hines v. Ricci, No. 10-4130, 2013 WL

1285290, at *16 (D.N.J. Mar. 26, 2013) (citing Strickland v.

Washington, 466 U.S. 668, 686 (1984)).        “[T]he standard for

prevailing under the first prong of Strickland remains

stringent: a petitioner must establish that, ‘in light of all

the circumstances,’ counsel’s mistake was so egregious that it

fell ‘outside the wide range of professionally competent

assistance.’”   Branch v. Sweeney, 758 F.3d 226, 234–35 (3d Cir.

2014) (quoting Strickland, 466 U.S. at 690).

     In Hill v. Lockhart, the Supreme Court held that “the two-

part Strickland v. Washington test applies to challenges to

guilty pleas based on ineffective assistance of counsel.           In the

context of guilty pleas, the first half of the Strickland v.

Washington test is nothing more than a restatement of the



                                    6
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 7 of 20 PageID: 2596



standard of attorney competence . . . .”        474 U.S. 52, 58

(1985).    However, it tailored Strickland’s second prong, the

“prejudice prong,” to specifically address claims that a

defendant received ineffective assistance of counsel during the

plea process.    The Court announced that the second prong

“focuses on whether counsel’s constitutionally ineffective

performance affected the outcome of the plea process.”           Id. at

59.    “In other words, in order to satisfy the ‘prejudice’

requirement, the defendant must show that there is a reasonable

probability that, but for counsel’s errors, he would not have

pleaded guilty and would have insisted on going to trial.”           Id.

       The Supreme Court subsequently further refined this

standard in Lafler v. Cooper, 566 U.S. 156 (2012), in which

defendant stated he rejected a plea offer based on the deficient

advice of counsel.    “[A]fter the plea offer had been rejected,

there was a full and fair trial before a jury.         After a guilty

verdict, the defendant received a sentence harsher than that

offered in the rejected plea bargain.”        Id. at 160.    “In

contrast to Hill, here the ineffective advice led not to an

offer’s acceptance but to its rejection.        Having to stand trial,

not choosing to waive it, is the prejudice alleged.”          Id. at

164.    The Court continued:

       In these circumstances a defendant must show that but
       for the ineffective advice of counsel there is a
       reasonable probability that the plea offer would have



                                    7
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 8 of 20 PageID: 2597



      been presented to the court (i.e., that the defendant
      would have accepted the plea and the prosecution would
      not have withdrawn it in light of intervening
      circumstances), that the court would have accepted its
      terms, and that the conviction or sentence, or both,
      under the offer’s terms would have been less severe than
      under the judgment and sentence that in fact were
      imposed.

Id.

      “In deciding whether to grant an evidentiary hearing, a

federal court must consider whether such a hearing could enable

an applicant to prove the petition’s factual allegations, which,

if true, would entitle the applicant to federal habeas relief.”

Schriro v. Landrigan, 550 U.S. 465, 474 (2007) (internal

citation omitted).    With respect to any claim adjudicated on the

merits by a state court, the writ shall not issue unless the

adjudication of the claim

      (1) resulted in a decision that was contrary to, or
      involved an unreasonable application of, clearly
      established Federal law, as determined by the Supreme
      Court of the United States; or

      (2) resulted in a decision that was based on an
      unreasonable determination of the facts in light of the
      evidence presented in the State court proceeding.

28 U.S.C. § 2254(d).     “A district court is required to hold an

evidentiary hearing only when the petitioner presents a prima

facie showing that ‘a new hearing would have the potential to

advance the petitioner's claim.’”       Porter v. Adm'r of New Jersey

State Prison, No. 20-2048, 2021 WL 2910944, at *4 (3d Cir. July

12, 2021) (quoting Siehl v. Grace, 561 F.3d 189, 197 (3d Cir.



                                    8
    Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 9 of 20 PageID: 2598



2009)).      In other words, this Court must first determine whether

the Appellate Division, as the last state court to reach the

issue on its merits, issued a decision that was contrary to

federal law, an unreasonable application of federal law, or was

based on an unreasonable determination of the facts.              If no, the

inquiry ends there because Petitioner has not satisfied the §

2254(d) standard.        If the Court so finds, it must then determine

whether a hearing could allow Petitioner to prove his allegation

that counsel intentionally mislead him as to whether Ms. Curran

would be called as a witness at trial. 5

B.       Contrary to Established Supreme Court Precedent

         The Court relies on the opinion of the Appellate Division

affirming the denial of Petitioner’s first PCR petition as it is

the last state court decision on the merits of Petitioner’s

claim.      A state court decision is “contrary to” Supreme Court

precedent “if the state court applies a rule that contradicts

the governing law set forth in [Supreme Court] cases,” or “if

the state court confronts a set of facts that are materially

indistinguishable from a decision of th[e] Court and




5 Section 2254 prohibits a federal court from conducting an
evidentiary hearing “[i]f the applicant has failed to develop
the factual basis of a claim in State court proceedings . . . .”
28 U.S.C. § 2254(e)(2). The Court concludes this prohibition
would not apply to Petitioner because Petitioner made a
reasonable attempt to obtain an evidentiary hearing in the state
courts. Williams v. Taylor, 529 U.S. 420 (2000).


                                        9
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 10 of 20 PageID: 2599



nevertheless arrives at a result different from [the Court’s]

precedent.”    Williams v. Taylor, 529 U.S. 362, 405–06 (2000).

     The Court concludes the state court correctly identified

the Strickland standard, as defined in Hill and Lafler, to

Petitioner’s claim:

     In a lengthy written opinion, Judge DeLury considered
     and rejected all of defendant’s PCR arguments, concluded
     that defendant had not presented a prima facie case of
     ineffective assistance of counsel, and denied the
     petition without an evidentiary hearing. Citing State
     v. Fritz, 105 N.J. 42, 52 (1987), 6 Judge DeLury noted
     the great deference due to an attorney’s trial strategy,
     and he found that trial counsel was not ineffective in
     deciding not to call Curran as a witness.

     Judge DeLury also found no evidence that trial counsel
     misled defendant about his intent to call Curran as a
     witness.   Rather the record reflected that the issue
     “had been debated back and forth” and trial counsel
     finally decided as a strategic matter that Curran’s
     testimony would be more harmful than helpful to the
     defense. Judge DeLury also considered the record of the
     plea   negotiations,  which   clearly  indicated   that
     defendant was never willing to accept a plea deal
     involving more than a five-year sentence, which the
     State was not willing to offer.

State v. Murphy, No. A-0807-14, 2016 WL 6872984, at *2–3 (N.J.

Super. Ct. App. Div. Nov. 22, 2016).        The Appellate Division

does not cite to Hill or Lafler by name, but it specifically

noted that the PCR court found the record of the plea

negotiations did not support Petitioner’s assertion that he

would have accepted the 7-year plea bargain.         Id. at *3.


6 Fritz is the New Jersey state equivalent of Strickland. See
Fritz, 105 N.J. at 52 (setting forth Strickland standard).


                                    10
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 11 of 20 PageID: 2600



     The PCR court wrote:

     [T]he Petitioner argues, pro se, that he was willing to
     accept a guilty plea. The Petitioner in his PCR petition
     stated that he would have accepted a plea of seven years
     had one been offered to him. Trial Counsel sent a letter
     to Petitioner stating that the State would offer seven
     years but the Petitioner in a response letter, dated
     October 19, 2009, counteroffered that he would like to
     negotiate for five years at 85%. After the Petitioner’s
     response letter, there is no further correspondence
     showing that a plea would have been accepted for seven
     years.

ECF No. 28-29 at 12-13.      These statements by the state courts

indicate they determined that there was no probability, never

mind a reasonable probability, that Petitioner would have

accepted a 7-year deal.      See Shinn v. Kayer, 141 S. Ct. 517, 523

(2020) (“A reasonable probability means a ‘substantial,’ not

just ‘conceivable,’ likelihood of a different result.” (quoting

Cullen v. Pinholster, 563 U.S. 170, 189 (2011)).          This is the

Hill and Lafler inquiry even if the cases are not cited by name.

     This Court must give the state courts “the benefit of the

doubt,” Burt v. Titlow, 571 U.S. 12, 15 (2013), and “absent an

affirmative indication to the contrary,” state courts are

presumed to know and follow the law.        Bell v. Cone, 543 U.S.

447, 456 (2005) (per curiam) (citing Woodford v. Visciotti, 537

U.S. 19, 24 (2002).     The Appellate Division’s opinion “may

perhaps be imprecise, but if so it can no more be considered a

repudiation of the [Strickland prejudice] standard than can this

Court’s own occasional indulgence in the same imprecision.”



                                    11
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 12 of 20 PageID: 2601



Visciotti, 537 U.S. at 24.      See also Sawyer v. Superintendent

Muncy Sci, 619 F. App’x 163, 170 (3d Cir. 2015) (“Most relevant

court of appeals decisions agree that where a reading of the

state court’s opinion as a whole demonstrates that the state

court applied the correct legal standard (notwithstanding stray

imprecise articulations), the federal habeas court is to defer

to the state court’s decision.”), cert. denied sub nom. Sawyer

v. Smith, 136 S. Ct. 1173 (2016); Pennington v. Hughes, No. 13-

2692, 2016 WL 4992092, at *7 n.6 (D.N.J. Sept. 19, 2016).

     It also cannot be said that Petitioner’s claim is

indistinguishable from Lafler.       The defendant in Lafler rejected

the plea “allegedly after his attorney convinced him that the

prosecution would be unable to establish his intent to murder

[the victim] because she had been shot below the waist.”            566

U.S. at 161.    In Petitioner’s case, he alleges he rejected the

plea offer because he believed Ms. Curran was going to testify

on his behalf at trial.      It is insufficient that both Lafler and

Petitioner could be said to have rejected a plea because they

both thought they would win at trial.        What distinguishes the

two cases is that Lafler proceeded to trial because his counsel

told him that his actions were legally insufficient to meet the

elements of murder even if the state’s theory of the crime were

accurate, whereas Petitioner asserts he proceeded to trial




                                    12
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 13 of 20 PageID: 2602



because he thought Ms. Curran would contradict the state’s

version of events.

     The Appellate Division correctly identified the relevant

standard under Strickland, Hill, and Lafler.         Petitioner’s case

is distinguishable from Lafler.       Therefore, the Appellate

Division’s opinion was not contrary to established Supreme Court

precedent.   The Court must next consider whether it was an

unreasonable application of clearly established federal law.

C.   Unreasonable Application

     “[A] state-court decision is an unreasonable application of

[the Supreme Court’s] clearly established precedent if it

correctly identifies the governing legal rule but applies that

rule unreasonably to the facts of a particular prisoner’s case.”

White v. Woodall, 572 U.S. 415, 426 (2014).         “[A]n unreasonable

application of those holdings must be objectively unreasonable,

not merely wrong; even clear error will not suffice.”           Id. at

419 (internal quotation marks omitted).         “The critical point is

that relief is available under § 2254(d)(1)’s unreasonable-

application clause if, and only if, it is so obvious that a

clearly established rule applies to a given set of facts that

there could be no ‘fairminded disagreement’ on the question.”

Id. at 427 (quoting Harrington v. Richter, 562 U.S. 86, 103

(2011)); see also Rosen v. Superintendent Mahanoy SCI, 972 F.3d

245, 252 (3d Cir. 2020).      “Congress ‘meant’ this standard to be



                                    13
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 14 of 20 PageID: 2603



‘difficult to meet.’”     Shinn v. Kayer, 141 S. Ct. 517, 523

(2020) (per curiam) (quoting Harrington, 562 U.S. at 102).

     Having carefully reviewed the state court record, the Court

cannot say the Appellate Division was objectively unreasonable

in applying Supreme Court precedent to Petitioner’s claim.

Prior to opening statements, trial counsel put on the record his

reasons for not calling Ms. Curran as a witness:

     Ms. Amy Curran . . . in this case not been brought as a
     witness. This had been discussed numerous times
     previously. It’s gone back and forth, the reports we
     have gotten from her, lean essentially both ways. Some
     of the things she says are duplicitous, some aid the
     State; as a tactical decision of defense as an essential
     element of this case that they prove a tie between those
     individuals. And I have a report which I believe is the
     only report — the State didn’t interview her, the State
     didn’t investigate her — that [leans] both ways and the
     way the case has gone and the way it is being prepared
     particularly with the objections regarding the evidence
     coming regarding the incident in Ventnor as well as the
     more than three years difference in that event, that the
     addition of Ms. Curran to this case in fact would be
     more detrimental to the defense. And in that case the
     State bears the burden of proof, we do not. We do not
     have to present evidence of witnesses that are going to
     place my client in a position with anyone particularly
     the victim which would quite frankly come out
     immediately with her testimony. That being said, and
     particularly the way the rest of evidence has sized its
     way up at this point the way your Honor has excluded,
     what I am attempting to exclude, and the way we are
     presenting this case, that’s essentially the way this is
     going to be resolved.

ECF No. 28-11 at 7-8.     The trial court accepted this explanation

of counsel’s strategic decision, as did the PCR court and




                                    14
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 15 of 20 PageID: 2604



Appellate Division.     See ECF No. 28-29 at 11; Murphy, No. A-

0807-14, 2016 WL 6872984, at *3.

      An investigator employed by the Office of the Public

Defender interviewed Ms. Curran on August 14, 2007.           ECF No. 20-

2 at 52.    She admitted that she knew Mr. Kemp prior to the

incident and was “together” with Petitioner on the date in

question.    Id.   She stated she invited Mr. Kemp to her and

Petitioner’s residence for a drink.        Id. at 53.    Ms. Curran

“indicated that suddenly she heard the toilet flush and realized

that the defendant was in the bathroom.         [Ms. Curran] stated

that the defendant stepped out of the bathroom and immediately

confronted Ms. Curran about having another man in their room.”

Id.   Had she testified to this effect, Ms. Curran would have

confirmed certain aspects of Mr. Kemp’s testimony, including

that Ms. Curran invited Mr. Kemp to her place despite being in a

relationship with Petitioner and there was a confrontation with

Petitioner at the room.

      The PCR court determined, and the Appellate Division

agreed, that trial counsel made a strategic decision in choosing

not to call Ms. Curran as a witness: “[w]hile it may be true

that the statement to be elicited by Ms. Curran would contradict

the State’s case, it also would be detrimental to the defense.

The defense’s trial strategy was to not have a link between the

Petitioner and the commission of the crime.”         ECF No. 28-29 at



                                    15
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 16 of 20 PageID: 2605



11.   “It is the job of trial counsel to act fervently on behalf

of his client.    To produce a witness that is going to connect

the client with the crime that he is accused of would not

further defense counsel’s goal.”         Id. at 12.    Petitioner argues

that trial counsel’s explanation before the trial court was a

“belatedly self-serving statement” and a “complete fabrication,”

ECF No. 36 at 4, but facts in the record would support the state

courts’ interpretation.      As such, the Court cannot say the state

courts made objectively unreasonable determinations.

      There are also facts in the record to support the Appellate

Division’s determination that Petitioner did not meet the

prejudice prong of Strickland.       Trial counsel wrote to

Petitioner on October 8, 2009 indicating that he was attempting

to have Ms. Curran brought into court.         ECF No. 20-2 at 83.       He

also noted that “It is my understanding that the offers in this

case are 7 for each of you however I do certainly believe that

we would have no difficulty in getting your offer down to 6

years 85% if you would be so inclined.”         Id. at 84.    Petitioner

responded on October 13, 2009 that he “would like to consider

the offer of 5 year with 85%.”       Id. at 44. 7     As the PCR Court




7 The state courts noted that there was never a formal offer for
anything less than 7 years.   See Murphy, No. A-0807-14, 2016 WL
6872984, at *3; ECF No. 28-29 at 13.


                                    16
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 17 of 20 PageID: 2606



noted, Petitioner had previously rejected the 7-year plea on the

record:

     COURT: Mr. Murphy, you know what you’re charged with in
            this case?

     PETITIONER: Yes

     COURT: And you had some discussions with ... uhh ... the
            prosecutor and your lawyer, on the record back
            several months ago about trying to work out a ...
            a... plea agreement in this case?

     PETITIONER: Yes

     COURT: And you were not willing to do that?

     PETITIONER: Yes

     COURT: You wanted to go to trial? Is that right?

     TRIAL COUNSEL: Judge, he’s willing to take a plea but
            it’s not the plea that’s offered.

     COURT: Ok, well, do you know what the plea is that he’s
            offered, the prosecutor?

     TRIAL COUNSEL [to the State]: Still 7?

     PROSECUTOR: Yes.

     COURT: Alright, that hasn’t changed? That’s the same
            plea offer?

     STATE: Yes Judge, that has not changed. He’s already
            accepted the 85%.

     COURT: Alright. Mr. Murphy, you’re not willing to accept
            that? You would rather go to trial? Is that
            correct?

     PETITIONER: Yes. I ain’t willing to accept that, no.

     COURT: What did he say?




                                    17
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 18 of 20 PageID: 2607



     TRIAL COUNSEL: I am not willing to accept that, no, thank
            you.

ECF No. 28-29 at 13 (quoting Pre-Trial Conference Transcript,

May 12, 2009).    From these facts, it was reasonable for the

state courts to conclude that there was not a reasonable

possibility that Petitioner would have accepted a 7-year plea

offer.

     In § 2254 proceedings, “[t]he pivotal question is whether

the state court’s application of the Strickland standard was

unreasonable.    This is different from asking whether defense

counsel’s performance fell below Strickland’s standard.”

Harrington v. Richter, 562 U.S. 86, 101 (2011).          “When a state

court has applied clearly established federal law to reasonably

determined facts in the process of adjudicating a claim on the

merits, a federal habeas court may not disturb the state court’s

decision unless its error lies ‘beyond any possibility for

fairminded disagreement.’”      Shinn v. Kayer, 141 S. Ct. 517, 520

(2020) (quoting Harrington, 562 U.S. at 103).          See also Mays v.

Hines, 141 S. Ct. 1145, 1149 (2021) (per curiam) (“All that

mattered was whether the [state] court, notwithstanding its

substantial ‘latitude to reasonably determine that a defendant

has not [shown prejudice],’ still managed to blunder so badly

that every fairminded jurist would disagree.” (second alteration

in original) (quoting Knowles v. Mirzayance, 556 U.S. 111, 123




                                    18
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 19 of 20 PageID: 2608



(2009))).    Under the “double deference” owed to the Appellate

Division, the Court concludes that the state courts reasonably

applied Strickland to the facts of Petitioner’s case.

     The Appellate Division issued a ruling on the merits of

Petitioner’s Ground Eight claim.         The Court finds that that

decision is not contrary to established Supreme Court precedent,

nor an unreasonable application of that precedent.          It is

further reasonable in light of the facts contained in the state

court record.    Therefore, Petitioner has not met his burden of

proof under § 2254(d)(1).      “[W]hen the state-court record

‘precludes habeas relief’ under the limitations of § 2254(d), a

district court is ‘not required to hold an evidentiary

hearing.’”    Cullen v. Pinholster, 563 U.S. 170, 183 (2011)

(quoting Schriro v. Landrigan, 550 U.S. 465, 474 (2007)).            The

Court will not hold an evidentiary hearing on this claim.

D. Certificate of Appealability

     Pursuant to 28 U.S.C. § 2253(c), a petitioner may not

appeal from a final order in a habeas proceeding where that

petitioner’s detention arises out of his state court conviction

unless he has “made a substantial showing of the denial of a

constitutional right.”     The Court will reserve its decision on a

certificate of appealability pending its review of Petitioner’s

other claims.




                                    19
Case 1:17-cv-02960-NLH Document 37 Filed 07/26/21 Page 20 of 20 PageID: 2609



IV.    CONCLUSION

       For the reasons stated above, the Court will deny

Petitioner’s motion for an evidentiary hearing of Ground Eight.

The decision on a certificate of appealability shall be

reserved.

       An accompanying Order will be entered.




  July 26, 2021                             s/ Noel L. Hillman

Date                                     NOEL L. HILLMAN
                                         U.S. District Judge




                                    20
